Citation Nr: 0205821	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  93-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for scars resulting 
from gunshot wounds to the legs, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1954 
and from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).  This case was previously before the 
Board in September 1995 and May 1998 and remanded each time 
for further development of the evidence.  The RO performed 
the additional development and furnished the veteran with a 
supplemental statement of the case (SSOC) in February 2002.

The current 10 percent rating for the gunshot wound scars of 
the legs has been in effect since 1961 and is protected under 
the provisions of 38 U.S.C.A. § 110 (West 1991).


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim,
and all relevant evidence necessary for an equitable 
disposition of this appeal has
been obtained.

2.  The veteran's gunshot wound scars of both legs are 
currently manifested by a sensory deficit in the scar area 
upon pinprick, a right calf scar that is brownish in color 
and right calf scar areas adhesions; the scars did not cause 
tendon, bone, joint or nerve damage.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected scars, gunshot wound residuals to both 
legs, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.1-4.10, 4.118, 
Diagnostic Code 7805 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the veteran of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the July 1992 and June 1993 
rating decisions, March 1993 statement of the case, and the 
June 1993, August 1997 and February 2002 supplemental 
statements of the case (SSOC) specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the evidence and criteria 
necessary to substantiate his increased rating claim.  In 
addition, in the February 2002 SSOC, the RO specifically 
apprised the veteran of the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims files contain all relevant medical 
records, including the veteran's service medical records and 
VA treatment records.  The veteran was notified of the 
evidence needed to substantiate his claim and did not 
indicate that he wished to send in more evidence or reference 
any unobtained evidence that might aid his claim.  The 
veteran was also provided numerous VA examinations related to 
this claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.

II. Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Individual disabilities are 
assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  In accordance with 38 C.F.R. §§ 
4.1 through 4.10 and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
the service-connected disability for which an increased 
rating is sought.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in accordance with governing regulations, the Board 
will review with particularity the history, nature and extent 
of the veteran's gunshot wounds to both legs.

III. Facts

A brief review of the history is as follows:  The service 
medical records showed that the veteran received shrapnel 
wounds to both calves.  It was noted that there were small 
metallic fragments in the soft tissue of the left calf.  It 
was further noted that the scars were producing no 
disability.  Service connection was granted for scars; small, 
traumatic gunshot wound residuals of both legs and assigned a 
10 percent disability rating under Diagnostic Code 7805, 
effective from August 1961.  In March 1992, the veteran 
initiated a claim for increase rating for his service-
connected disability, contending that his disability had 
increased in severity.

A VA outpatient report in October 1991 indicated that the 
veteran complained of bilateral leg pain, which started on 
both knees and went down to both feet.  He denied numbness, 
marked weakness, recent trauma, or swelling of the legs.  The 
veteran stated that he had multiple surgeries in both legs 
due to the shrapnel wounds.  Examination revealed that the 
veteran ambulated without difficulty.  No atrophy was noted.  
There were old scars on the left leg, lateral aspect, and 
right leg, anterior tibial aspect.  There was mild tenderness 
upon palpation (deep), mostly on the gastrocsoleus muscles, 
and no swelling or cyanosis.  The veteran had a full range of 
motion of both legs, knees, joints, ankles and toes.  Right 
leg strength was 4/5 and left leg was 5/5.  Sensation was 
intact for both legs.  The diagnosis was bilateral leg pain 
with no symptomatology and no evidence of vascular changes, 
or neuropathic signs.       

A VA outpatient report in March 1993 noted that the veteran 
complained of chronic leg pain.  Examination revealed 
evidence of surgery at the tibial aspect of the right leg.  
The diagnosis was chronic leg pain.  VA medical records in 
May 1993 and March 1994 noted that the veteran complained of 
pain in his legs and that he was presently under medication 
for the pain.  A VA medical record in May 1994 indicated that 
the veteran complained of left hip pain.  The diagnosis was 
left hip pain to anterior hip aspect; orienting etiology to 
degenerative joint disease of left hip joint.  

A VA outpatient record in October 1995 noted that the veteran 
complained of chronic lower back pain and pain in both legs.  
The veteran stated that the back pain was a burning sensation 
that increased during rotation and lateral bending, but 
denied radiation of lumbar pain to legs.  The veteran stated 
that the pain in his legs was like a stabbing sensation at 
both tibial areas.  Examination revealed that the shrapnel 
gunshot wound scars were well healed at the mid-third of both 
tibial areas, with no gross bony deformity and no muscle 
atrophy.  There was full range of motion of back and legs, 
but with pain during lateral bending and knee extension.  
Muscle strength was 4/5 for both legs with decreased pinprick 
sensation.  Gait was decreased stance at right leg.  The 
examiner noted that the veteran was without evidence of 
radicular findings; the decreased sensation could be 
secondary to old leg trauma and that could affect sensory 
nerve endings.  

VA muscle examination in November 1995 indicated that the 
veteran's current complaints were pain inside both legs with 
occasional loss of balance of both legs.  He did not complain 
of any symptoms or pain in the scar areas.  Examination 
revealed no tissue loss comparison and no muscle atrophy.  
There was a 3 cm. long, 1/4 cm. wide scar formation on the 
right leg distal aspect near the shin on the tibialis 
anterior muscle.  There was an almost imperceptible linear 
scar, with a small tibialis anterior muscle hernia.  On the 
same leg, there was an almost imperceptible 3 cm. long, 1 cm. 
wide linear shape scar, brownish color, not tender to 
palpation.  Both scars were not inflamed, swollen, had no 
depression, no ulceration, no adherence, no keloid formation, 
and both had good vascular supply.  Both scars were not 
cosmetically disfiguring and were not affecting the function 
of the part affected.  On the left leg there were no visible 
scars on the calf or at any area of the leg.  There were no 
adhesions, damage to tendons, or damage to bone, joints or 
nerves.  He had normal muscle strength.  He could walk on the 
heels and raise on the toes with both feet without problem.  
There was no evidence of pain upon palpation.  Range of 
motion of both knees was 140 degrees flexion, 0 degrees 
extension; ankles were both 10 degrees dorsiflexion, 45 
degrees plantar flexion and; hips were both 145 degrees 
flexion and 45 degrees abduction.  The examiner noted that 
the veteran had full range of motion of both hips, knees and 
ankles.  The diagnosis was residuals, shell fragments wound 
on the legs, with scar on the right leg, healed.  The 
examiner opined that the bilateral leg pain that the veteran 
was currently suffering from was not due or related in any 
way to the gunshot wound sustained in service.  There was 
also no impairment or functional limitation due to the 
veteran's scars resulting from the gunshot wounds of the leg.

A VA outpatient record in January 1997 noted that the veteran 
complained that his left leg was dragging over the past two 
weeks.  Deep tendon reflexes were increased more on the left 
leg than the right.  The diagnosis was weakness of the left 
leg.  A VA outpatient record in April 1997 noted that the 
veteran complained of pain in the right leg pre-tibial area 
and in August 1997, complained of having leg discomfort for 
several years.  Examination in August 1997 revealed some 
external lump in the leg and noted that this lesion was 
present since the incident; no change.  X-ray results were 
without any abnormality.

VA neurological examination in December 1998 noted that the 
examiner reviewed the claims folder.  The veteran stated that 
around 1985-1986, he had surgery done to remove fragments 
from his leg due to his complaints of pain in his legs and 
swelling of his right ankle.  He also stated that he had been 
diagnosed as having a lumbar herniated disc and pain in his 
right hip, which he believed may be related to this.  His 
subjective complaints were pain in his legs when walking for 
a while or standing for too long.  He also complained of pain 
in his legs after squatting for a while.  The veteran stated 
that he had had these symptoms since service, but they had 
worsened in time.  He complained that initially after 
receiving the wounds, he had diminished sensation in the 
internal aspect of his right foot.  He complained that due to 
this, he could not lift or carry heavy weights.  He 
complained about being absent from work a lot due to his leg 
pains over the last two years.  

Examination revealed a normal gait.  There were negative 
Romberg and tandem. No dysmetria or dysinergia was present.  
There was no focal motor deficit.  There were diminished 
vibration distally and diminished pinprick in all of the 
right leg when compared to the left.  Diminished knee and 
ankle jerks were observed.  There was no Babinsky.  The 
diagnosis was residuals, shrapnel fragment wound in both 
legs.  The examiner opined that he agreed with the November 
1995 VA examiner's opinion.  He found no nerve impairment as 
such that could be attributable to the veteran's shrapnel 
fragment wound.  The examiner further noted that the results 
of the Nerve Conduction Velocity study done on the veteran in 
January 1999 were compatible with a peripheral neuropathy, 
which would explain the veteran's symptomatology, but which 
was not considered related to his service-connected 
residuals, shrapnel fragment wound in both legs. 

VA muscle examination in December 1998 noted that the veteran 
complained of bilateral leg pains and insomnia secondary to 
the leg pain.  He complained that he was unable to walk for 
prolonged distances secondary to pain in his calves.  He 
denied any claudication sign.  Examination noted no sensory 
deficits and vascular deficits in both lower extremities.  
There was a right calf scar exit measuring 10 cm. x 9 cm.  
There was also a gastrocsoleus tendon area scar measuring 4 
cm. in that extremity.  The left calf had a 1 cm. entrance 
scar in the medial aspect of the gastrocsoleus muscle and 1 
cm. scar in the same muscle laterally.  The medial scar 
represented the entrance site of the projectile and the 
lateral scar represented the exit of the projectile or mortar 
fragment.  There was no tenderness of the scars.  There were 
no adhesions in the right calf scar areas.  No tendon, bone, 
joint or nerve damage was appreciated.  Muscle strength was 
5/5 bilaterally.  There was no sensory deficit, except for 
decreased pinprick in the scar area (location not 
specifically identified).  There were no impairment of 
function of the hamstrings, gastrocnemius or soleus muscles.  
The gastrocsoleus muscle group moved the joint independently 
throughout the useful range of motion, but with some 
limitation by pain.  Bilateral knee flexion was 120 degrees, 
extension minus 3 degrees.  Ankles were dorsiflexion 20 
degrees and plantar flexion 30 degrees.  The diagnosis was 
status post old bilateral lower extremities mortar wounds.  
The examiner opined that he agreed with the neurologist's 
comments.  Further, the veteran had functional lower 
extremities with normal coordination, muscle strength and no 
excess incoordination.  In the examiner's opinion, the only 
objective findings related to the service-connected 
disability were the scars.  

IV. Analysis

The Schedule for Rating Disabilities provides that 
superficial scars will be rated as 10 percent disabling when 
poorly nourished, with repeated ulceration; or when tender 
and painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  Other scars will be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

Upon review, the Board finds that the veteran's medical 
records do not support a conclusion that the veteran is 
entitled to a rating in excess of 10 percent for the service-
connected scars as residuals of his gunshot wounds to both 
legs.  This is due to the objective findings from the 
November 1995 and the two December 1998 VA examinations, 
which concluded that the veteran's two noticeable scars to 
his right leg were not inflamed, swollen, depressed or 
ulcerated.  There was also no adherence, no keloid formation, 
and both had good vascular supply.  Moreover, both scars were 
found to not be affecting the function of the part affected.  

The left leg scars noted in the December 1998 examination 
showed that none of the scars were found to have adhesions 
and they did not cause tendon, bone, joint or nerve damage.  
While the Board notes that there was sensory deficit in the 
scar area and one scar appeared brownish in color, the 
veteran did not complain of any symptoms or pain in the scar 
areas and no tenderness was noted.  The Board also notes that 
the veteran has more than one scar as a result of the 
residuals of the gunshot wounds; however, none of the scars 
warrants a separate compensable rating or a rating in excess 
of 10 percent under Diagnostic Code 7805 or any other 
diagnostic code pertaining to scars.  The 10 percent rating 
currently in effect, however, is protected and cannot be 
reduced, even though the scars of the legs do not warrant a 
compensable rating based on current symptomatology.

The Board also acknowledges the fact that the veteran is 
experiencing subjective complaints of chronic bilateral leg 
pain, back pain, and bilateral hip pain and the objective 
findings of pain on motion.  However, the Board concludes 
that the findings from VA examinations in November 1995 and 
the two in December 1998 are persuasive evidence that the 
veteran's symptomatology is not related to his service-
connected disability.  All three of these examinations found 
that the veteran's subjective complaints of bilateral leg 
pain are not related to his service-connected disability.  
Their opinions were supported by the objective findings, 
indicating that none of the scars were found to cause tendon, 
bone, joint or nerve damage in his legs.  Moreover, the 
examiner from the neurological examination conducted in 
December 1998 noted that the results of the Nerve Conduction 
Velocity study done on the veteran in January 1999 was 
compatible with a peripheral neuropathy, which would explain 
the veteran's symptomatology, but which is considered 
unrelated to his service-connected residuals, shrapnel 
fragment wound in both legs.  

The Board notes that there is no medical opinion supporting 
the conclusion that the veteran's complaints of chronic 
bilateral leg pain is related to his service-connected 
residuals, shrapnel fragment wounds in both legs.  Further, 
there is no medical opinion supporting the conclusion that 
the veteran's back pain and bilateral hip pain is related to 
his service-connected disability.  In regard to the veteran's 
statements that his chronic pains are related to his service, 
the Board notes that the veteran does not appear to have any 
medical expertise, and as such, is not competent to offer an 
opinion as to medical etiology for his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are simply not 
capable of offering evidence that requires medical 
knowledge).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's service-
connected disability has resulted in frequent 
hospitalizations.  Moreover, while noting the veteran's 
contentions that he has missed a lot of work due to his 
chronic pains, there is nevertheless no competent evidence 
that his chronic pains are related to his service-connected 
disability or that his service-connected disability has 
resulted in marked interference with his employment.  The 
Board is therefore not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based upon the foregoing information, the Board finds that no 
more than the current 10 percent evaluation is warranted for 
the veteran's service-connected residuals of gunshot wound 
scars of both legs.  In making this determination, the Board 
acknowledges that under 38 U.S.C.A. § 5107(b), all doubt is 
to be resolved in the veteran's favor in cases where there is 
an approximate balance of positive and negative evidence in 
regard to a material issue.  In this case, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 

ORDER

An appeal for a rating in excess of 10 percent for scars 
resulting from gunshot wounds to the legs is denied. 



		
BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

